Mr. Justice Phillips delivered the opinion of the Court: The County Court of Cook county entered a judgment confirming a special assessment on proceedings under an ordinance of the city of Chicago, and this writ of error is sued out on that record. The ordinance under which those proceedings were had was held invalid by this court in Lake Shore & M. S. Ry. Co. v. City of Chicago, 144 Ill. 391. The contention of defendant in error is, that no exception was taken to the order of the court overruling the objections of the plaintiff in error to the confirmation of the assessment roll, and, therefore, error can not be assigned upon such order. The objections made to the confirmation of the assessment roll were based on the insufficiency of the ordinance, and were questions of law, and presented nothing to be tided by a jury. The order of court shows that fact. No bill of exceptions is necessary, as the object of a bill of exceptions is to preserve in the record such matters as occur during the trial which are not a part of the record, and in such cases the erroneous ruling must be excepted to. Randolph v. Emerick, 13 Ill. 344; Zimmerman v. Cowan, 107 id. 631. Where an error appears in the record proper as made up by the clerk, no exception to the judgment of the court is necessary. The Wiggins Ferry Co. v. The People ex rel., 101 Ill. 446. The judgment must be reversed and the cause remanded. Judgment reversed.